Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
Response to Arguments
Applicant argues in the response field 01/18/2022 there was previous agreement on the allowability of claims 12, 13, 20-37. The examiner has noted the claims 12, 13, 20-37 are allowable below. The applicant further argues that prior art Peery would not be able to read on the amended claim 1 of record based on lack of support of how the second layers are attached to the first layer to secure the tissue grip so the first layer. New rejections with respect to Meneghin as modified by Odermatt and Odermatt as modified by Meneghin have been below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0158572 to Meneghin in view of U.S. Patent Publication 2012/0330093 to Odermatt
As to claim 1, Meneghin discloses an implantable prosthesis comprising a first layer of biological compatible repair mesh fabric (2, paragraph 57, figure 1), a second layer of biologically compatible repair mesh fabric (4, figure 1-3, paragraph 67, 76) attached to the first layer (paragraph 76, 49), the second layer including a plurality of individual layer segments (each patch 4, paragraph 76, 78) which are separate from and independent of each other (figure 3, paragraph 75), and a plurality of tissue grips (5, the barbs are capable of gripping tissue) pre-attached to the prosthesis (paragraph 67), the plurality of tissue grips being separate from the first layer (figure 2, 3, paragraph 76), the plurality of tissue grips being arranged into a plurality of separate grip regions with each grip region including multiple tissue grips (figure 2), each grip region including one of the individual layer segments securing the multiple tissue grips associated with the 
Odermatt teaches a similar device (hernia mesh prosthesis, abstract), having a first layer (32, figure 3d), and a second layer (34) with tissue grips (36), wherein the plurality of tissue grips protruding from a first surface of the first layer (figure 3d) and extending through the first layer from the second surface toward and beyond the first surface (figure 3d, paragraph 227-230) for the purpose of using a known mechanism for attaching layers of a textile fabric that can improve self-retaining properties of the prosthesis. Additional prior art at least in section 13 below, and previously cited, can provide further evidence that tissue grips can extend beyond a first surface of a first layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the grips of Meneghin extend beyond the first surface as taught by Odermatt in order for using a known mechanism for attaching layers of a textile fabric that can improve self-retaining properties of the prosthesis.
As to claim 10, with the device of Meneghin and Odermatt above, Meneghin discloses the tissue grips are resorbable (paragraph 20, 19).
As to claim 11, with the device of Meneghin and Odermatt above, Meneghin discloses the first layer is non-resorbable (paragraph 20, 19). 
. 
Claims 1, 8, 10, 11, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0330093 to Odermatt in view of  U.S. Patent Publication 2013/0158572 to Meneghin.
As to claim 1, Odermatt discloses an implantable prosthesis comprising a first layer of biological compatible repair mesh fabric (32, paragraph 225, 227-230, figure 3d), a second layer of biologically compatible repair mesh fabric (34, figure 3d, paragraph 225, 227-230) attached to the first layer (paragraph 229), and a plurality of tissue grips (36) pre-attached to the prosthesis (paragraph 229) and protruding from a first surface of the first layer (figure 3d), the plurality of tissue grips being separate from the first layer (figure 3d), the plurality of tissue grips extending through the first layer from the second surface toward and beyond the first surface (figure 3d) but is silent about the plurality of individual layer segments of the second layer which are separate from and independent from eachother. 
Meneghin teaches a similar device (implantable mesh prosthesis, abstract) having a first layer of biological compatible repair mesh fabric (2, 
As to claim 8, with the device of Odermatt and Meneghin above, Odermatt discloses each of the plurality of tissue grips includes a grip head protruding beyond the first surface (figure 3d), the grip head configured to penetrate and grip tissue (paragraph 102, 230). 

As to claim 11, with the device of Odermatt and Meneghin above, Odermatt discloses the first layer is non-resorbable (paragraph 61). 
As to claims 15, 16, with the device of Odermatt and Meneghin above, Meneghin further teaches the plurality of tissue grips are arranged in a triangular configuration in at least one of the grip regions (paragraph 78), the plurality of tissue grips are arranged in a triangular configuration in each grip region (paragraph 78). If the patch is triangular, the grips associated with that patch can be considered in a triangular configuration based on how the grips are oriented on the patch.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0330093 to Odermatt in view of U.S. Patent Publication 2013/0158572 to Meneghin as applied to claims 1, 8, 10, 11, 15, 16 above, and further in view of U.S. Patent Publication 2014/0046348 to Soltanian.
As to claim 9, Odermatt as modified by Meneghin disclose the device above but is silent about the grip head has a cruciform configuration. 
Soltanian teaches a similar device (fastener for repair meshes) having a tissue grip having a grip head with a cruciform configuration (figure 2, 4, 13, paragraph 92, 93, the different cross-sections and/or barbs of can be able to read on a cruciform configuration) for the purpose of adjusting the end of the grip to prove the necessary compressive force on the tissue (paragraph 92, 93). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tissue grip head of .
Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0158572 to Meneghin in view of U.S. Patent Publication 2012/0330093 to Odermatt as applied to claims 1, 10, 11 15, 16 above, and further in view of U.S. Patent Publication 2005/0085924 to Darois.
As to claim 18, Meneghin as modified by Odermatt disclose the device above but is silent about the preformed 3-dimenisoal curvature. 
Darois teaches a similar device (prosthetic implantable mesh device, abstract), wherein the first layer has a preformed 3-dimensional curvature with the first surface having a convex shape and the second surface having a concave shape (paragraph 39) for the purpose of allowing the device to be sized and shaped for the particular procedure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the first layer of Meneghin as modified by Odermatt have the preformed 3-dimensional curvature as taught by Darois in order for allowing the device to be sized and shaped for the particular procedure.
As to claim 19, with the device of Meneghin, Odermatt, and Darois above, Meneghin discloses the first layer is configured to fit the inguinofemoral anatomy of a person (paragraph 4, 21, 23 the device will be capable of fitting the inguinofemoral anatomy).
Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0330093 to Odermatt in view of U.S. Patent Publication  as applied to claims 1, 8, 10, 11, 15, 16 above, and further in view of U.S. Patent Publication 2005/0085924 to Darois.
As to claim 18, Odermatt as modified by Meneghin disclose the device above but is silent about the preformed 3-dimenisoal curvature. 
Darois teaches a similar device (prosthetic implantable mesh device, abstract), wherein the first layer has a preformed 3-dimensional curvature with the first surface having a convex shape and the second surface having a concave shape (paragraph 39) for the purpose of allowing the device to be sized and shaped for the particular procedure. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first layer of Odermatt as modified by Meneghin have the preformed 3-dimensional curvature as taught by Darois in order for allowing the device to be sized and shaped for the particular procedure.
As to claim 19, with the device of Odermatt, Meneghin, and Darois above, Odermatt discloses the first layer is configured to fit the inguinofemoral anatomy of a person (paragraph 103-105, the device will be capable of fitting the inguinofemoral anatomy).
Allowable Subject Matter
Claims 12, 13, 20-37 are allowed.
Claims 4, 5, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2012/0209301 to Bell (at least figure 19,20), U.S. Patent Publication 2014/0257348 to Preiwe (at least figure 1a,b) (as cited in IDS filed 03/29/2019), U.S. Patent Publication 2015/0012089 to Shetty (at least figure 8) (as cited reference in form 892 filed 06/02/2021) , U.S. Patent Publication 2015/0057762 to Harms (at least figure 6, 7) and U.S. Patent Publication 2018/0049857 to Rathbun (figure 10, 11) all discloses similar devices capable of reading, teaching, or capable of providing evidence on the claim limitations or of record specifically with respect to the tissue grips, first layer, and second layers segment orientations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771